DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on 8/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.

Specification
The disclosure is objected to because of the following informalities: for self-consistency within the specification, the Examiner requests that the specification be amended at paragraphs 033-034 to recite that reference 34 be indicated as “material release liner” to differentiate it from release liner 27.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both “release coating” at para 023 and “cut design” elsewhere in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: it appears that the claim should be amended to “…the .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1).

Regarding claims 1-4, Schwendimann teaches methods and articles for imager transfer (system for material transfer) (title) comprising, in order, a releasable liner (605), adhesive layer (641), decorative layer (642) and ink or other marking receptive layer (643), which said adhesive layer comprises, inter alia, ethylene-acrylic acid (current claim 2) (column 10, lines 20-39, figure 6) and which said releasable liner includes a silicone coating (current claim 4) (column 11, lines 24-27).
The Examiner notes that the substrate (605) teaches a release backing and the silicone coating teaches an adhesive release liner; the adhesive layer (641) teaches the presently claimed adhesive; and the decorative layer (642) and/or ink or other marking receptive layer (643) teaches a transfer material sheet.

Schwendimann is silent to the substrate (605) formed from paper (current claim 1) such as a supercalendered kraft (SCK) base paper (current claim 3).

However, Iyengar teaches a coated release liner substrate (title) comprising a kraft paper (para 0014-0018) that has been supercalendered towards closing up the pores of the paper to reduce penetration of the silicone composition and therefore reduce the amount silicone used (para 0021).

It is respectfully submitted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a supercalendered kraft paper as substrate (605) towards reducing the amount of silicone coating on said substrate (605) that penetrates into the substrate (605) as in the present invention.

Regarding claims 6-7, Schwendimann teaches that the decorative layer comprises metallized polyester particles (column 2, lines 21-24).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Dalvey et al. (US RE42541 E).

Regarding claim 5, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to substrate (605) comprising a fluorocarbon, urethane or an acrylic base polymer.



It is respectfully submitted that Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the substrate (605) of Schwendimann/Iyengar with the presently claimed compounds, and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claim 8, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the decorative layer (642) and/or ink or other marking receptive layer (643) comprising a transfer material layer AND a material release liner.

However, Suess teaches a backing film (1), a covering lacquer layer (2), a protective lacquer layer (3), a decorative layer (4) and an adhesive layer (5) (column 3, line 46 to column 4, line 22), wherein a release layer (material release liner) is disposed between decorative layer (4) and covering lacquer layer (2) towards releasing the decorative layer (4) from the layer (2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a release layer to the ink or other marking receptive layer (643) towards providing the for the release of the layer (643) from a layer from which layer (643) was intended to be removed (e.g. the parchment paper employed to protect the laminate transfer article from applied heat), and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Shi et al. (US 2006/0172094 A1).

Regarding claim 9, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the article further comprising a parchment liner.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the article of Schwendimann/Iyengar with a parchment sheet towards transferring the image(s) of Schwendimann/Iyengar to a substrate via heating without damaging the article as in the present invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claim 10, Schwendimann/Iyengar/Suess teach or render obvious all the limitations of the presently claimed invention as recited in claims 1-4 and 6-8 as set forth in the rejection(s) above, which said rejections are identically applicable to the current claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/4/2021